 8:18-cv-00022-JFB-CRZ Doc # 111 Filed: 02/08/21 Page 1 of 11 - Page ID # 2471




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA

TAMERA S. LECHNER, Individually, on
behalf of the Mutual of Omaha 401(k) Long-
Term Savings Plan and on behalf of a class                        8:18CV22
of all those similarly situated; REGINA K.
WHITE, Individually, on behalf of the Mutual
of Omaha 401(k) Long-Term Savings Plan
and on behalf of a class of all those similarly
situated; and STEVEN D. GIFFORD,
Individually, on behalf of the Mutual of
Omaha 401(k) Long-Term Savings Plan and              FINAL ORDER OF APPROVAL OF
on behalf of a class of all those similarly            CLASS-ACTION SETTLEMENT
situated;

                      Plaintiffs,

        vs.

MUTUAL   OF  OMAHA  INSURANCE
COMPANY, UNITED OF OMAHA LIFE
INSURANCE COMPANY,

                      Defendants.



       This matter is before the Court on the Plaintiffs’ unopposed motion, Filing No. 104,

for final approval of the Class Action Settlement Agreement dated September 18, 2020,

Filing No. 101-2, Ex. A (hereinafter, the “Settlement Agreement”) and on the plaintiffs’

application for an award of attorney fees, Filing No. 105. This is an action for alleged

violations of the Employee Retirement Income Security Act (“ERISA”), 29 U.S.C. § 1001

et seq. The Court has jurisdiction over the subject matter of this action and personal

jurisdiction over all parties to the action, including all members of the settlement Class.




                                             1
 8:18-cv-00022-JFB-CRZ Doc # 111 Filed: 02/08/21 Page 2 of 11 - Page ID # 2472




        The Court held a fairness hearing on the motion on February 1, 2021. Class

counsel and counsel for the defendants appeared at the hearing by videoconference. No

one appeared at the hearing to object to the settlement.

       The Court finds as follows. For the reasons stated in its earlier order preliminarily

certifying the class, the Court first finds the following non-opt-out class should be finally

certified under Fed. R. Civ. P. 23(b)(1) for purposes of the Settlement Agreement:

       All persons who are or were participants or beneficiaries in one or both of
       the Mutual of Omaha 401(k) Long-Term Savings Plans and the Mutual of
       Omaha 401(k) Retirement Savings Plans (the “Plans”) at any time during
       the Class Period, including any Beneficiary of a deceased person who
       participated in one or both of the Plans at any time during the Class Period,
       and/or Alternate Payee, in the case of a person subject to a Qualified
       Domestic Relations Order who participated in one or both of the Plans at
       any time during the Class period. Excluded from this Class are all current
       and/or former employees of Defendants who were members of the
       Administration Committee, Investment Committee, and IMOC during the
       Class Period.

See Filing No. 102, Memorandum and Order.

       In accordance with the Court’s orders, and as reflected in the information from the

Settlement Administrator, Settlement Notices were timely distributed by first-class mail

and publication on the Settlement Website to all Class Members who could be identified

with reasonable effort. Filing No. 108, status report at 1-2. Of the 12,655 class notices

mailed to class members, 1027 (8.1%) were returned as undeliverable.               Id.   The

Settlement Administrator searched for updated address information for those returned as

undeliverable, and re-mailed notices to those Class Members. Id.; Filing No. 108-1, Ex.

A, Declaration of Michael Hamer (“Hamer Decl.”) at 2-4. The administrator also set up a

settlement website where class members could view information, and view and download

documents. Id. at 3. The deadline for objecting to the settlement, as set out in the notice



                                             2
 8:18-cv-00022-JFB-CRZ Doc # 111 Filed: 02/08/21 Page 3 of 11 - Page ID # 2473




was January 12, 2021. Id. The administrator has not received any objections to the

settlement. Id. at 4.

       The Court finds the form and methods of notifying the class members of the terms

and conditions of the proposed Settlement Agreement met the requirements of Fed. R.

Civ. P. 23(c)(2) and (e), and due process, and constituted the best notice plan practicable

under the circumstances. See Filing No. 102, Memorandum and Order. The Court finds

that due and sufficient notice of the fairness hearing and the rights of all class members

have been provided to all people, powers, and entities entitled thereto. Filing No. 108,

status report; Filing No. 108-1, Hamer Decl., Ex. A, notice.        No objections to the

Settlement Agreement were filed and no one appeared at the fairness hearing to object

to the settlement.

       In submissions to the Court, the plaintiffs have shown that: (1) the Settlement

Agreement resulted from arm’s-length negotiations by experienced and competent

counsel overseen by a neutral mediator; (2) the settlement was negotiated only after class

counsel had conducted a pre-settlement investigation and received extensive discovery

and other pertinent information and documents from defendants; (3) the plaintiffs and the

defendants were well positioned to evaluate the value of the Class Action; (4) if the

Settlement Agreement had not been achieved, both the plaintiffs and the defendants

faced the expense, risk, and uncertainty of extended litigation; (5) the amount of the

settlement—$6,700,000—is fair, reasonable, and adequate and the gross settlement

Amount is within the range of reasonable settlements that would have been appropriate

in this case; (6) at all times, the class representatives have acted independently; (7) the

class representatives and class counsel have concluded that the Settlement Agreement



                                            3
 8:18-cv-00022-JFB-CRZ Doc # 111 Filed: 02/08/21 Page 4 of 11 - Page ID # 2474




is fair, reasonable, and adequate; (8) class members had the opportunity to be heard on

all issues regarding the resolution and release of their claims by submitting objections to

the Settlement Agreement to the Court and there were no objections to the settlement.;

and (9) the Settlement Agreement was reviewed by an independent fiduciary, Gallagher

Fiduciary Advisors, LLC, who has approved the Settlement. See Filing No. 108, status

report; Filing No. 108-1, Hamer Decl.; Filing No. 108-2, independent fiduciary letter; Filing

No. 108-3, independent fiduciary report. For the reasons stated in its earlier order, and

based on the above showing, the Court finds that the Settlement Agreement is fair,

reasonable, and adequate. See Filing No. 103, Memorandum and Order.

       The plaintiffs seek an award of fees and expenses in the amount of $2,233,333.00,

or one-third of the Settlement Fund, and which includes both attorneys’ fees,

reimbursable expenses of $36,019.94, a fee of $15,000 to the independent fiduciary as

provided in the Settlement Agreement and service awards in the amount of $10,000 each

to class representatives to plaintiffs Tamera S. Lechner, Regina K. White and Stephen D.

Gifford as the named Class Representatives. Filing No. 105. The plaintiffs’ intention to

move for those awards was disclosed in the Settlement Agreement, as well as the notice.

Filing No. 101-1, Settlement Agreement at 10; Filing No. 108-1, Hamer Decl., Ex. A, notice

at 5. The defendants agreed in the Settlement Agreement that they would not challenge

an award as long as it did not exceed $2,233,333.00. Filing No. 101-1, Settlement

Agreement at 10.

       A thorough judicial review of fee applications is required in all class action

settlements. In re Diet Drugs, 582 F.3d 524, 537-38 (3d Cir. 2009); Johnson v. Comerica

Mortgage Corp., 83 F.3d 241, 246 (8th Cir. 1996) (noting that the district court bears the



                                             4
 8:18-cv-00022-JFB-CRZ Doc # 111 Filed: 02/08/21 Page 5 of 11 - Page ID # 2475




responsibility of scrutinizing attorney fee requests). Courts utilize two main approaches

to analyzing a request for attorney fees: (1) the “lodestar” methodology (multiplying the

hours expended by an attorneys’ reasonable hourly rate of compensation to produce a

fee amount that can be adjusted to reflect the individualized characteristics of a given

action); and (2) the “percentage of the benefit” approach (permitting an award of fees that

is equal to some fraction of the common fund that the attorneys were successful in

gathering during the course of the litigation). Johnston, 83 F.3d at 244-45. It is within the

court’s discretion to decide which method to apply. Id. The percentage-of-recovery

methodology has been approved in common-fund settlement class action cases. See,

e.g., In re US Bancorp Litig., 291 F.3d 1035, 1038 (8th Cir. 2002) (approving an award of

36% of the settlement fund); Petrovic v. Amoco Oil Co., 200 F.3d 1140, 1157 (8th Cir.

1999) (approving award of 24% of monetary compensation to the class). To recover fees

from a common fund, attorneys must demonstrate that their services were of some benefit

to the fund or that they enhanced the adversarial process. In Re US Bancorp Litig., 291

F.3d at 1038.

       The plaintiffs have shown that they incurred fees for over 800 hours of work at

rates of between $535.00 per hour and $970.00 per hour for attorneys and between $305

and $345.00 for paralegals. Filing No. 105-2, Declaration of Todd Schneider. They have

also established litigation expenses in the amount of $36,019.94, which includes

$14,316.00 for the Schneider firm and $15,000 for the independent fiduciary. Id.; Filing

No. 104-2, Declaration of John J. Nestico (“Nestico Decl.”). Further, the plaintiffs have

shown that the lodestar amount of fees for their efforts is over 1.1 million dollars,

representing a multiplier of 1.88, which is in line with other contingency fee awards



                                             5
 8:18-cv-00022-JFB-CRZ Doc # 111 Filed: 02/08/21 Page 6 of 11 - Page ID # 2476




approved in this Circuit. Filing No. 104-2, Nestico Decl. at 2. They have also shown that

the rates charged by class counsel are within the range of market rates for attorneys of

their experience and expertise in cases of this nature. Id. Also, a fee request of one-third

of the settlement amount is typical in ERISA class action litigation. Filing No. 108-3,

independent fiduciary report at 5.

       The Court further finds that plaintiffs have shown that incentive or case contribution

awards in the amount of $10,000 to each of the named plaintiffs are fair and reasonable

in light of their contributions. Awards in that amount are in line with other incentive awards

in this type of case. The plaintiffs have shown they incurred reasonable expenses of

$36,019 that are included in the attorney fee award. The defendants have no objection

to the fees, expenses, or incentive award. The Court finds the amounts for incentives

and expenses are reasonable and will be approved

       The requested fees were disclosed in the notice of settlement and no class

members have objected to the settlement or the motion for fees. The plaintiffs have

demonstrated that counsel’s services have benefitted the class. They have also shown

that class counsel undertook significant risk of nonrecovery in prosecuting this action.

The Court agrees with the independent fiduciary that the proposed attorneys’ fee award

and other sums to be paid from the total settlement amount are reasonable in light of the

plan’s likelihood of full recovery, the value of claims foregone and the risks and costs of

litigation. Filing No. 108-3, Ex. C, independent fiduciary report at 3. The plaintiffs have

achieved successful results and obtained a monetary benefit for the class. Based on its

familiarity with the litigation, a fee of approximately 33% of the monetary benefits




                                              6
 8:18-cv-00022-JFB-CRZ Doc # 111 Filed: 02/08/21 Page 7 of 11 - Page ID # 2477




recovered seems reasonable. The Court finds the fee request should be approved and

will enter judgment in favor of the plaintiffs for the amount requested.

       Pursuant to Fed. R. Civ. P. 23(e), the Court finds the parties’ Settlement

Agreement is a fair, reasonable, and adequate settlement and compromise of the claims

asserted in the Class Action. The Court hereby approves the Settlement Agreement and

will order that the Settlement Agreement be consummated and implemented in

accordance with its terms and conditions. Accordingly, the Court finds the Plaintiffs’

Motion for Final Approval of the Settlement Agreement should be granted.

       IT IS ORDERED that

       1.     The Plaintiffs’ Motion for Final Approval of the Settlement Agreement (Filing

              No. 104) is granted.

       2.     The Settlement of the Class Action (Filing No. 101-2) is approved and is

              incorporated herein by reference.

       3.     The Plaintiffs and Defendants are hereby directed to take the necessary

              steps to effectuate the terms of the Settlement Agreement.

       4.     The Action and all Released Claims, whether asserted by Class

              Representatives on their own behalf or on behalf of the Class Members, or

              derivatively to secure relief for the Plans, are hereby dismissed with

              prejudice and without costs to any of the Plaintiffs and Defendants, except

              as otherwise provided for in the Settlement Agreement.

       5.     Each Class Member and their respective heirs, beneficiaries, executors,

              administrators, estates, past and present partners, officers, directors,

              agents, attorneys, predecessors, successors, and assigns, shall be (i)



                                             7
8:18-cv-00022-JFB-CRZ Doc # 111 Filed: 02/08/21 Page 8 of 11 - Page ID # 2478




           conclusively deemed to have, and by operation of the Effective Approval

           Order shall have, fully, finally, and forever settled, released, relinquished,

           waived, and discharged the Released Parties from all Released Claims, and

           (ii) barred and enjoined from suing any of the Released Parties in any action

           or proceeding alleging any of the Released Claims, even if any Class

           Member may thereafter discover facts in addition to or different from those

           which the Class Member or Class Counsel now know or believe to be true

           with respect to the Class Action and the Released Claims, whether or not

           such Class Members have filed an objection to the Settlement, and whether

           or not the objections or claims for distribution of such Class Members have

           been approved or allowed.

     6.    The Plans and each Class Member (and their respective heirs,

           beneficiaries, executors, administrators, estates, past and present partners,

           officers, directors, agents, attorneys, predecessors, successors, and

           assigns) on behalf of the Plans shall be (i) conclusively deemed to have,

           and by operation of the Effective Approval Order shall have, fully, finally,

           and forever settled, released, relinquished, waived, and discharged the

           Released Parties from all Released Claims, and (ii) barred and enjoined

           from suing any of the Released Parties in any action or proceeding alleging

           any of the Released Claims, even if the Plans or any Class Member on

           behalf of the Plans may thereafter discover facts in addition to or different

           from those which the Plans or any Class Member now knows or believes to

           be true with respect to the Class Action and the Released Claims.



                                          8
8:18-cv-00022-JFB-CRZ Doc # 111 Filed: 02/08/21 Page 9 of 11 - Page ID # 2479




     7.    The Class Members and the Plans hereby settle, release, relinquish, waive

           and discharge any and all rights or benefits they may now have, or in the

           future may have, under any law relating to the releases of unknown claims,

           including without limitation, Section 1542 of the California Civil Code, which

           provides: “A general release does not extend to claims which the creditor

           does not know or suspect to exist in his favor at the time of executing the

           release, which if known by him must have materially affected his settlement

           with the debtor.” The Class Members and the Plans with respect to the

           Released Claims also hereby waive any and all provisions, rights and

           benefits conferred by any law of any State or territory of the United States

           or any foreign country, or any principle of common law, which are similar,

           comparable, or equivalent in substance to Section 1542 of the California

           Civil Code.

     8.    Each Class Member and the Plans shall release the Released Parties,

           Defense Counsel, and Class Counsel from any claims, liabilities, and

           attorneys’ fees and expenses arising from the allocation of the Gross

           Settlement Amount or Net Settlement Amount and for all tax liability and

           associated penalties and interest as well as related attorneys’ fees and

           expenses;

     9.    The Court shall retain jurisdiction over this Action solely to enforce the

           Settlement Agreement, but such retention of jurisdiction shall not affect the

           finality of this Final Approval order and Judgment.




                                          9
8:18-cv-00022-JFB-CRZ Doc # 111 Filed: 02/08/21 Page 10 of 11 - Page ID # 2480




     10.   The Settlement Administrator shall have final authority to determine the

           share of the Net Settlement Amount to be allocated to each Current and

           Former Participant pursuant to the Plan of Allocation specified in Article 6

           of the Settlement Agreement, which has been approved by the Court.

     11.   With respect to payments or distributions to Former Participants, all

           questions not resolved by the Settlement Agreement shall be resolved by

           the Settlement Administrator in its sole and exclusive discretion.

     12.   Within twenty-one (21) calendar days following the issuance of all

           settlement payments to Class Members as provided by the Plans of

           Allocation approved by the Court, the Settlement Administrator shall

           prepare and provide to Class Counsel and Defense Counsel a list of each

           person who received a settlement payment or contribution from the

           Qualified Settlement Fund and the amount of such payment or contribution

           as required by Section 6.8 of the Settlement Agreement.

     13.   The plaintiffs' motion for an award of attorney fees, and approval of incentive

           awards, and litigation expenses in the total amount of $2,233,333.00 (Filing

           No. 105) is granted.

     14.   Class Counsel’s attorneys’ fees and expenses and Plaintiffs’ incentive or

           case contribution award shall be paid pursuant to the timing requirements

           described in the Settlement Agreement.

     15.   The Plan of Allocation for the Settlement Fund is approved as fair,

           reasonable, and adequate.      Any modification or change in the Plan of




                                         10
8:18-cv-00022-JFB-CRZ Doc # 111 Filed: 02/08/21 Page 11 of 11 - Page ID # 2481




           Allocation that may hereafter be approved shall in no way disturb or affect

           this Final Order and shall be considered separate from this Final Order.

     16.   Upon the effective date of this Final Order, the Settling Parties, the Class

           Members, and the Plans shall be bound by the Settlement Agreement as

           amended and by this Final Approval Order.

     17.   A judgment for attorney fees, expenses, and incentive awards in the amount

           of $2,233,333.00 will be entered.

     Dated this 8th day of February, 2021.



                                               BY THE COURT:

                                               s/ Joseph F. Bataillon
                                               Senior United States District Judge




                                        11
